OPINION — AG — THE OKLAHOMA STATE BOARD OF MEDICAL EXAMINERS MAY HOLD MORE THAN ONE REGULAR MEETING IN THE FIRST SIX MONTHS OF THE CALENDAR YEAR AND MORE THAN ONE REGULAR MEETING IN THE LAST SIX MONTHS OF THE CALENDAR YEAR AT WHICH TIME THEY MAY CONSIDER DISCIPLINARY HEARINGS PURSUANT TO 59 Ohio St. 1971 503 [59-503] PROVIDED THEY MEET THE NOTICE REQUIREMENTS OF 59 Ohio St. 1971 488 [59-488] AND THE OPEN MEETING LAW 25 Ohio St. 1977 Supp., 301 [25-301] THRU 25 Ohio St. 1977 Supp., 314 [25-314] CITE: 59 Ohio St. 1971 481 [59-481] [59-481], 59 Ohio St. 1971 488 [59-488], 59 Ohio St. 1971 503 [59-503] (DAVID K. MCCURDY)